Case: 17-13003    Date Filed: 09/12/2019   Page: 1 of 21


                                                                         [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-13003
                           ________________________

                    D.C. Docket No. 8:15-cv-02543-RAL-MAP


AA SUNCOAST CHIROPRACTIC CLINIC, P.A., et al., on behalf of themselves
and others similarly situated,

                                                           Plaintiffs-Appellees,

                                       versus

PROGRESSIVE AMERICAN INSURANCE COMPANY, et al.,

                                                           Defendants-Appellants.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 12, 2019)
Before JORDAN, GRANT, and HULL, Circuit Judges.
GRANT, Circuit Judge:

      A trio of healthcare providers brought a class action against an insurance
company over a claims-handling process that they argue is illegal under Florida
law. The district court certified an injunction class under Federal Rule of Civil

Procedure 23(b)(2), but it refused to certify a damages class under Rule 23(b)(3).
                Case: 17-13003       Date Filed: 09/12/2019       Page: 2 of 21



On interlocutory appeal, the question is whether the injunction class should have
been certified.

       We have no occasion today to disapprove—or approve—of complaints or
classes that are not before us. In this interlocutory appeal, we consider only
whether the class as certified, proceeding on the complaint as alleged, is viable.
And because what this “injunction” class really wants is damages—and more
precisely, because the injunctive remedy that this class seeks would be improper—
the answer to that question is no.

                                                I.
       Under Florida law, car insurance policies must provide personal injury
protection (PIP) benefits up to $10,000. Fla. Stat. § 627.736(1). But under a 2012
amendment to that law, not every injured motorist will be eligible to access all
$10,000 in benefits. See 2012 Fla. Laws Ch. 2012–197 § 10. If a person has an
“emergency medical condition” (EMC), 1 he is eligible for all $10,000 in benefits.

Fla. Stat. § 627.736(1)(a)(3). If not, his coverage is capped at $2,500. Id.
§ 627.736(1)(a)(4). And we have held that in cases where no EMC determination
is made one way or the other, the default is the $2,500 cap. Robbins v. Garrison

Prop. & Cas. Ins. Co., 809 F.3d 583, 588 (11th Cir. 2015).
       This case is a dispute about who is allowed to make the negative EMC
determination. The plaintiffs—two chiropractic providers and a medical provider

1
  Florida law defines an “Emergency medical condition” as “a medical condition manifesting
itself by acute symptoms of sufficient severity, which may include severe pain, such that the
absence of immediate medical attention could reasonably be expected to result in any of the
following: (a) Serious jeopardy to patient health. (b) Serious impairment to bodily functions.
(c) Serious dysfunction of any bodily organ or part.” Fla. Stat. § 627.732(16).
                                                2
             Case: 17-13003     Date Filed: 09/12/2019   Page: 3 of 21



that treated injured motorists insured by Progressive who thereafter assigned their
insurance benefits to the providers (collectively, “Suncoast”)—allege that the

defendants—the Progressive Corporation and two of its insurance underwriters,
Progressive American Insurance Company and Progressive Select Insurance
Company (collectively, “Progressive”)—have denied PIP insurance benefits in an
illegal manner. Specifically, Suncoast alleges that Progressive relied on negative
EMC determinations from non-treating healthcare providers to limit coverage to
$2,500, and that Florida law allows only treating providers to make negative EMC

determinations.
      Suncoast sued Progressive in Florida state court and sought class-action
status. Progressive removed the case to federal court under the Class Action
Fairness Act, which grants federal jurisdiction over certain class actions where the
amount in controversy exceeds $5 million and there is minimal diversity. In its
second amended complaint, Suncoast asserted two counts: one for declaratory and
injunctive relief and another for damages based on breach of contract. The
requested declaration would 1) declare unlawful Progressive’s policy provision
purporting to allow reductions in coverage based on negative EMC determinations
by non-treating physicians, 2) declare unlawful Progressive’s practice of relying on
such determinations, and 3) find that Progressive is not permitted to disregard an
affirmative EMC determination. The requested injunction would 1) restore
coverage limits to $10,000 for affected policies, 2) enjoin Progressive from
including policy provisions that the declaration found unlawful, 3) notify affected
policyholders and providers, and 4) award costs and attorneys’ fees. The breach-

                                          3
              Case: 17-13003     Date Filed: 09/12/2019    Page: 4 of 21



of-contract claim sought damages for underpaid benefits along with interest, costs,
and attorneys’ fees.

      Suncoast moved to certify two classes: an injunction class under Federal
Rule of Civil Procedure 23(b)(2) for count one, and a damages subclass under Rule
23(b)(3) for count two. The proposed injunction class was defined to include:

      A. All Qualified Providers who: (i) received an assignment of benefits from
      a Claimant under a Progressive PIP policy, (ii) provided initial or follow up
      medical services to a Claimant after January 1, 2013, and (iii) were given
      notice by Progressive that available PIP benefits were reduced to $2,500
      because of a Negative EMC Determination that Progressive obtained from a
      Non-treating Provider; and

      B. All Claimants who were notified that Progressive reduced available PIP
      benefits to $2,500 because of a Negative EMC Determination Progressive
      obtained from a Non-treating Provider.

The damages subclass was defined to include:

      All Qualified Provider Class Members: (i) who were not paid in full for their
      services, (ii) who made a pre-suit demand to Progressive for payment
      pursuant to § 627.736(10), and (iii) where Progressive received
      documentation from a duly licensed physician, dentist, physician’s assistant
      or advanced registered nurse practitioner that the Claimant had an
      Emergency Medical Condition.

The district court refused to certify the damages subclass—which, under Rule
23(b)(3), would require the court to find predominance and superiority—because

doing so would necessitate individualized assessments and case management. But
it certified the injunction class, in part because Suncoast “assured” it that “once the




                                           4
               Case: 17-13003    Date Filed: 09/12/2019    Page: 5 of 21



legal issue is determined, there will be no more supervision required to determine
individual damages.”

        Progressive sought permission for an interlocutory appeal of the injunction
class certification. See Fed. R. Civ. P. 23(f) (“A court of appeals may permit an
appeal from an order granting or denying class-action certification under this rule
. . . .”). A panel of this Court granted that request. The only issue on interlocutory
appeal is whether the injunction class should have been certified—Suncoast has
not appealed the denial of certification of the damages subclass, and the merits are

not yet at issue.
                                          II.
        We review a class certification decision for abuse of discretion. Brown v.
Electrolux Home Prods., Inc., 817 F.3d 1225, 1233 (11th Cir. 2016). “But abuse
of discretion is a continuum, and in the context of class actions, review for abuse of
discretion often does not differ greatly from review for error.” Id. (internal
quotation marks and citations omitted). In conducting this analysis, we review the
district court’s factual determinations for clear error and its legal determinations de
novo. Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1264–65 (11th Cir. 2009). The
party seeking class certification bears the burden to establish its propriety. Id. at
1265.
                                          III.
                                          A.
        Rule 23 of the Federal Rules of Civil Procedure lays down the ground rules
for certifying a class action. To win certification under Rule 23, every class must

                                           5
                Case: 17-13003        Date Filed: 09/12/2019        Page: 6 of 21



present a named plaintiff who has standing to bring the claim. See Prado-Steiman
ex rel. Prado v. Bush, 221 F.3d 1266, 1279 (11th Cir. 2000). Every class must be

“adequately defined and clearly ascertainable.” Little v. T-Mobile USA, Inc., 691
F.3d 1302, 1304 (11th Cir. 2012) (citation omitted). And every class must satisfy
the four requirements of Rule 23(a): numerosity, commonality, typicality, and
adequacy of representation. Id.
       From there, the rules differ depending on what type of class the plaintiff
purports to represent. For an injunction class under Rule 23(b)(2), the plaintiff

must show that “the party opposing the class has acted or refused to act on grounds
that apply generally to the class, so that final injunctive relief or corresponding
declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P.
23(b)(2). For a damages class under Rule 23(b)(3), the plaintiff must show that
“questions of law or fact common to class members predominate over any
questions affecting only individual members, and that a class action is superior to
other available methods for fairly and efficiently adjudicating the controversy.”
Fed. R. Civ. P. 23(b)(3). Because these rules establish different threshold
certification requirements and different procedural safeguards—protective of both
defendants and absent class members—it is important that courts insist on the
proper treatment of different types of classes. Injunction classes can go forward
under Rule 23(b)(2); damages classes must satisfy Rule 23(b)(3). See Wal-Mart
Stores, Inc. v. Dukes, 564 U.S. 338, 361–63 (2011).2

2
  Before Wal-Mart, we allowed plaintiffs to seek monetary relief through a Rule 23(b)(2)
injunction class if the monetary relief was “incidental” to injunctive relief—that is, if it would


                                                  6
               Case: 17-13003       Date Filed: 09/12/2019      Page: 7 of 21



                                              B.
       The district court already concluded that a subclass of this class cannot

proceed to seek damages under Rule 23(b)(3) because individualized assessments
preclude certification of a damages class under that subsection. 3 This is because,
even if Suncoast is right on the merits about who may issue negative EMC

determinations under Florida law, each and every member of the damages subclass
would have to jump through a series of hoops to establish an individualized
entitlement to damages in the district court. Analyzing those individualized issues
under the Rule 23(b)(3) standard, the district court has already held that if
monetary relief is on the table, class certification is off of it.
       Instead of appealing that decision and fighting this case on the Rule 23(b)(3)

damages battleground—with its predominance and superiority requirements—
Suncoast seeks to avoid these problems by styling its claim for relief as injunctive
only. Suncoast assures us that it is not seeking any damages award at all (at least
not as a class). Instead, it simply wants a declaration that Progressive’s practice of
relying on non-treating physicians is unlawful, along with an injunction.
       The problem with this argument is that the injunction that Suncoast has
requested is not an injunction at all, and its declaratory request is both minimal and

flow “automatically” to class members without “complex individualized determinations.”
Murray v. Auslander, 244 F.3d 807, 812 (11th Cir. 2001) (internal quotation marks and citation
omitted). In Wal-Mart, the Supreme Court appeared to lower the gate on that pathway to
certification but did not fully slam it shut. See 564 U.S. at 365–66. We need not go down this
road, however, because, as this opinion describes, the plaintiffs’ damages claims would not be
“incidental” to injunctive relief.
3
  Only the providers were included in the proposed damages subclass because the individual
claimants have already assigned their claims to the providers.
                                               7
              Case: 17-13003    Date Filed: 09/12/2019    Page: 8 of 21



unconnected to the members of its class. Suncoast’s requested relief is not
designed to address the treatment of future claims; it would instead, according to

Suncoast itself, “restore claimants to the claims-handling process free of the
improper cap on PIP benefits imposed by Progressive.” In other words, the
injunction would mandate that Progressive reprocess all claims previously capped
at $2,500 based on an outside EMC determination. That is how Suncoast frames
its injury—not as the loss of money, but as the loss of an opportunity to have
received money in the past for a claim that was denied. In Suncoast’s own words:

“Class members have been injured because Progressive’s unlawful practice—use
of a negative EMC determination by a non-treating provider—denied them the
opportunity, guaranteed by a Florida statutes [sic], to seek PIP benefits exceeding
$2,500.” This strategy of converting its claim for damages into a claim for
injunctive relief sidesteps the Rule 23(b)(3) problems by shaving away all the
issues that would require individualized determinations. But what the damages-to-
injunction strategy cannot manage to do is request relief that would prevent future
injury rather than redress past harms.
                                         C.
      In the real world, there are likely people with a future interest in having
Progressive manage its EMC determinations in a particular way. There may even
be people who are currently forgoing treatment for a past injury because their
benefits have been exhausted under Progressive’s current EMC approach. But the
problem for Suncoast is that those are not the claims that it has pleaded.
Suncoast’s attempt to excise all the damages-based problems with certification

                                          8
               Case: 17-13003      Date Filed: 09/12/2019      Page: 9 of 21



thus runs into a fundamental issue: its creative conception of injunctive relief is not
a viable theory of recovery under Rule 23(b)(2). 4 As we have said, an injunction

must be geared toward preventing future harm. See, e.g., Houston v. Marod
Supermarkets, Inc., 733 F.3d 1323, 1328–29 (11th Cir. 2013). Suncoast hammers
away at the fact that it no longer seeks classwide monetary damages, but no

amount of hammering can make its square peg fit into Rule 23(b)(2)’s round hole.
Everything about Suncoast’s claim—from its theory of standing to its request for
relief to its class definition—looks back at past harms.
       First, consider Suncoast’s theory of standing in this case. Because not every
class member would ultimately be entitled to any monetary award, Suncoast
frames its injury as a lost opportunity to have a fair shake in the claims-handling

process. But Suncoast’s own descriptions make clear that this purported injury is
entirely retrospective. Suncoast argues, for example, that “Progressive’s unlawful
practice denied each Class member a fair opportunity” to prove an entitlement to
benefits over $2,500. Appellee Br. at 23 (emphasis added). Again: “This
unlawful cessation of claims-handling was an injury-in-fact sufficient to confer
Article III standing on each Class member.” Id. (emphasis added). And again:
“Class members have been injured because Progressive’s unlawful practice—use
of a negative EMC determination by a non-treating provider—denied them the
opportunity, guaranteed by a Florida statutes [sic], to seek PIP benefits exceeding
$2,500.” Id. at 25 (emphases added). In plain English, Suncoast argues that

4
  This analysis requires some engagement with the merits of the plaintiffs’ injunctive-relief
claim. That “cannot be helped” and is frequently necessary in Rule 23 analyses. Wal-Mart, 564
U.S. at 350–52.
                                              9
             Case: 17-13003     Date Filed: 09/12/2019    Page: 10 of 21



Progressive short-circuited its review of past insurance claims when it denied them
based on an outside EMC determination, and that this (past) short-circuiting is a

harm of its own—regardless of whether any individual claim could have been
denied for other reasons. It now categorizes its desire to have those claims
reprocessed as a future interest.
      Simply put, the denial of insurance coverage in this case—whether framed
as lost money, or as a lost opportunity to get money—is a retrospective harm.
Suncoast counters that “Progressive continues to refuse to provide further claims-

handling based on its unlawful EMC practices, so Plaintiffs plainly have a forward-
looking interest in an injunction requiring Progressive to resume claims handling.”
Id. at 48 n.19. What Suncoast is not saying in that statement is that it has an
interest in the proper handling of future claims. Instead, it has an ongoing interest
in getting paid for past claims that have been rejected. But a “forward-looking
interest” in redressing a past harm—the failure to pay all benefits allegedly owed
for past claims that were already denied—is not the same thing as a future injury.
And without any threat of future injury, injunctive relief is unavailable.
      Second, Suncoast’s request for relief further betrays the retrospective nature
of its injury. Suncoast seeks a declaration stating that Progressive’s practices are
unlawful and asks the court to “[r]einstat[e] the full amount of PIP coverage, in the
amount of $10,000, which should have been available under the affected policies.”
In its brief, Suncoast describes this relief as “requiring Progressive to resume
handling the Class members’ PIP claims in accordance with Florida law.” To
begin, those two requests could be interpreted to describe different forms of relief.

                                          10
               Case: 17-13003       Date Filed: 09/12/2019       Page: 11 of 21



But the only outcome that any conception of this intermediary relief could ever
lead to—even in the best-case scenario for any particular claimant—would be full

payment of coverage benefits that have already been denied, for claims that were
already processed, for injuries that were already suffered. The requested relief,
again, looks backward to an injury already suffered.
       True enough, Suncoast’s complaint also asked the district court to enjoin
Progressive “from including provisions in their policies which purport to allow the
above, illegal conduct.” But that aside in its complaint cannot save this particular

class for two reasons. As an initial matter, justifying a class that is all about
damages with a de minimis request for injunctive relief is like trying to prop up a
tower with a toothpick. See Robinson v. Metro-North Commuter R.R. Co., 267
F.3d 147, 164 (2d Cir. 2001) (“Insignificant or sham requests for injunctive relief
should not provide cover for (b)(2) certification of claims that are brought
essentially for monetary recovery.”).5 That same restriction stands in cases (like

this one) where the plaintiff has ostensibly disavowed any claim for damages, but
where the nature of the claim says otherwise. That is not to say that a properly


5
  The Second Circuit’s statement in Robinson was an elaboration of its “predominance” test,
under which it would allow a Rule 23(b)(2) class to seek monetary relief so long as injunctive or
declaratory relief “predominates.” 267 F.3d at 162–64. We have imposed an even stricter bar,
stating that “[m]onetary relief predominates in (b)(2) class actions unless it is incidental to
requested injunctive or declaratory relief.” Murray, 244 F.3d at 812 (citation omitted). In Wal-
Mart, the Supreme Court expressly rejected the “predominance” test, and questioned (but did not
ultimately rule on) the “incidental” test. 564 U.S. at 363–67. We need not—indeed, cannot—
reconsider the “incidental” test in light of Wal-Mart. See, e.g., United States v. Kaley, 579 F.3d
1246, 1255 (11th Cir. 2009) (noting that a Supreme Court case must “actually abrogate or
directly conflict with, as opposed to merely weaken, the holding of the prior panel” to overcome
prior panel precedent rule). For present purposes, the point is that Suncoast’s claim would fail
even under the more-generous Robinson test.
                                               11
             Case: 17-13003      Date Filed: 09/12/2019   Page: 12 of 21



designed class seeking only this declaratory relief could not survive, but that is not
the case that Suncoast has brought us.

      Third, then, even if Suncoast’s claim for injunctive and declaratory relief
were more than a fig leaf attempting to cover its demand for past relief, it would
run headlong into another problem: Suncoast’s class definition itself reveals that
Suncoast is seeking retrospective relief. The proposed injunction class includes:

      A. All Qualified Providers who: (i) received an assignment of benefits from
      a Claimant under a Progressive PIP policy, (ii) provided initial or follow up
      medical services to a Claimant after January 1, 2013, and (iii) were given
      notice by Progressive that available PIP benefits were reduced to $2,500
      because of a Negative EMC Determination that Progressive obtained from a
      Non-treating Provider; and

      B. All Claimants who were notified that Progressive reduced available PIP
      benefits to $2,500 because of a Negative EMC Determination Progressive
      obtained from a Non-treating Provider.

Nothing in that definition envisions future harm. For a claimant, any future injury
hinges on “the possibility that he may someday be in another car accident; sustain
an injury entitling him to PIP benefits; and still be insured by [Progressive] under
the same or a similar policy being interpreted the same way, thereby having this
issue present itself again.” A&M Gerber Chiropractic LLC v. GEICO Gen. Ins.

Co., 925 F.3d 1205, 1215 (11th Cir. 2019). The chance that lightning might strike
twice is not enough to justify injunctive relief.
      As for providers, Suncoast does allege that it and others like it “continue to

treat Progressive insureds, and have a reasonable expectation that the dispute, and
attendant harms, regarding Progressive’s EMC Paper Review process will be

                                           12
               Case: 17-13003         Date Filed: 09/12/2019        Page: 13 of 21



ongoing into the future.” 6 While a class may exist that would match this
allegation, the class as defined here does not—it is both fatally overinclusive and

underinclusive on that score. It is overinclusive because it fails to limit
membership to providers who are likely to see more Progressive insureds, and
therefore likely to run into this problem again. Indeed, Progressive asserts that two
of the named plaintiffs, Suncoast itself and Tampa Bay Spine, “no longer treat PIP
insureds.” Suncoast responds that “Progressive cites nothing to support this
assertion.” Fair enough—but whether or not Suncoast and Tampa Bay Spine

continue to treat PIP-insured patients, the point is that the class definition would
sweep in them (and others like them). Cf. Wal-Mart, 564 U.S. at 365 (“[E]ven
though the validity of a (b)(2) class depends on whether ‘final injunctive relief or
corresponding declaratory relief is appropriate respecting the class as a whole,’
Rule 23(b)(2) (emphasis added), about half the members of the class approved by
the Ninth Circuit have no claim for injunctive or declaratory relief at all.”).
       The class is also underinclusive because it fails to account for providers who
have not yet faced denied claims on the allegedly wrongful basis but expect to do
so in the future—it only applies to those providers already injured when past
claims were denied. All of this presents more evidence that the relief sought in this


6
  We note that Gerber’s standing analysis relied in part on its conclusion that the provider’s
injuries, as an assignee of rights from an insured, were limited to the injuries that the insured had
suffered—such that any injury the provider suffered in its own right was “beside the point.” 925
F.3d at 1215. We understand that analysis as dependent on the unique context of that case, in
which the provider had “specifically tailored its complaint to avoid alleging future injury (as it
did with the money damages).” Id. But where (as here) a provider has not disclaimed its own
injuries, it does not lose any independent interests it may have simply by picking up additional
rights from an assignor.
                                                 13
             Case: 17-13003       Date Filed: 09/12/2019   Page: 14 of 21



case is retrospective, not prospective. Cf. Bolin v. Sears, Roebuck & Co., 231 F.3d
970, 978 (5th Cir. 2000) (“These plaintiffs have nothing to gain from an injunction,

and the declaratory relief they seek serves only to facilitate the award of damages.
Thus, the definition of the class shows that most of the plaintiffs are seeking only
damages.” (footnote omitted)). “What follows from this,” as in Wal-Mart, “is not
that some arbitrary limitation on class membership should be imposed,” but rather
that Suncoast’s claim for retrospective relief “should not be certified under Rule
23(b)(2) at all.” Wal-Mart, 564 U.S. at 365. Simply put, this class is not suitably

crafted for prospective relief.
      To be clear: when we say that this class is not suitably crafted for
prospective relief, we make no statement about whether other classes may pass
muster. As Suncoast alleges, for example, some providers (though perhaps not the
ones here, see supra at 13) may reasonably expect to see injured claimants on an
ongoing basis, and therefore may be able to demonstrate the sort of future harm
that injunctive relief requires. Similarly, some claimants may face a real prospect
of future harm if they have exhausted their benefits up to $2,500 and are forgoing
additional—that is to say, future—treatment because their insurer has indicated it
will not be covered. But for all the reasons we have discussed—Suncoast’s theory
of standing (predicated on a lost opportunity), its claim for relief (seeking
reprocessing of past claims), and its class definition (both over- and
underinclusive)—this is not that case.
      In the end, the retrospective nature of Suncoast’s class and claim make clear
that an injunction is not the right remedy in this case—indeed, it is not really the

                                           14
             Case: 17-13003      Date Filed: 09/12/2019    Page: 15 of 21



remedy that Suncoast’s class is seeking. And because an injunction is not the right
remedy, Rule 23(b)(2) is not the right path to class certification: “the policies

underlying the requirements of (b)(3) should not be subverted by recasting and
bifurcating every class suit for damage as one for final declaratory relief of liability
under (b)(2), followed by a class suit for damages under (b)(3).” Holmes v.
Continental Can Co., 706 F.2d 1144, 1158 n.10 (11th Cir. 1983) (internal
quotation marks and citation omitted); see also 7AA Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 1784.1 (3d ed. 2005) (“If

injunctive relief does not appear suitable or serious, Rule 23(b)(2) certification will
be denied.”). “In short, the plaintiffs are not really interested in final prospective
equitable relief at all; they are singularly focused on recovering a retrospective
damages remedy, and Rule 23(b)(3), not (b)(2), governs certification of a damages
class.” Kartman v. State Farm Mut. Auto. Ins. Co., 634 F.3d 883, 895 (7th Cir.
2011).
                                           D.
      Suncoast’s request for declaratory relief does not save the class. For one
thing, like an injunction, declaratory relief requires a likelihood of future harm.
Malowney v. Fed. Collection Deposit Grp., 193 F.3d 1342, 1346–47 (11th Cir.
1999); see also Gerber, 925 F.3d at 1211 (“Accordingly, if a plaintiff does not
assert a reasonable expectation of future injury, he lacks standing to bring an action
for declaratory relief.” (internal quotation marks, alterations, and citation omitted)).
And as both we and the Supreme Court have made clear, this future interest must
be alleged by the plaintiff rather than imagined by the court: “In order to

                                           15
             Case: 17-13003      Date Filed: 09/12/2019    Page: 16 of 21



demonstrate that a case or controversy exists to meet the Article III standing
requirement when a plaintiff is seeking injunctive or declaratory relief, a plaintiff

must allege facts from which it appears there is a substantial likelihood that he will
suffer injury in the future.” Malowney, 193 F.3d at 1346–47 (citing City of Los
Angeles v. Lyons, 461 U.S. 95, 102 (1983), and Cone Corp. v. Fla. Dep’t of
Transp., 921 F.2d 1190, 1205 (11th Cir. 1991)).
      We will not belabor the points we have made regarding the retrospective
nature of the class definition. But we will make the additional point that, in the

class-action context, a request for declaratory relief must “correspond[]” with
injunctive relief. Fed. R. Civ. P. 23(b)(2). “Declaratory relief ‘corresponds’ to
injunctive relief when as a practical matter it affords injunctive relief or serves as a
basis for later injunctive relief,” and Rule 23(b)(2) “does not extend to cases in
which the appropriate final relief relates exclusively or predominantly to money
damages.” Fed. R. Civ. P. 23(b)(2) advisory committee’s note to 1966
amendment. It follows that “an action seeking a declaration concerning [the]
defendant’s conduct that appears designed simply to lay the basis for a damage
award rather than injunctive relief would not qualify under Rule 23(b)(2).” Wright
& Miller, supra, § 1775; see also Christ v. Beneficial Corp., 547 F.3d 1292, 1298
& n.11 (11th Cir. 2008) (concluding that unavailability of injunctive relief renders
(b)(2) certification improper and noting that the “mere recitation of a request for




                                           16
                Case: 17-13003        Date Filed: 09/12/2019         Page: 17 of 21



declaratory relief cannot transform damages claims into a Rule 23(b)(2) class
action” (internal quotation marks and citation omitted)).7

       Because the declaratory relief sought here does no more than that, it does not
“correspond” to injunctive relief as Rule 23(b)(2) requires. To be sure, some cases
allow for the possibility that a party’s request for declaratory relief may eventually

serve as a route to damages. But none of those cases disclaims the traditional
requirements for injunctive or declaratory relief—including the requirement that
the plaintiff seeks relief for a future harm. See, e.g., Fortner v. Thomas, 983 F.2d
1024, 1031 (11th Cir. 1993) (explaining that prisoners are not barred from seeking
damages after their class action seeking an injunction to address ongoing prison
conditions).

                                          *       *       *
       This case is about damages. Rule 23(b)(3) is the proper mechanism for
certifying a damages class. But because the plaintiffs’ damages claims are studded
with individualized issues that put Rule 23(b)(3) certification out of the question,
they have sought instead to lop off all the damages-based warts and recast their
claim as one for injunctive relief under Rule 23(b)(2). That ploy may have avoided

7
  Some dicta from our decision in Gerber could be read as condoning a party’s request for
injunctive relief as a route to damages. See 925 F.3d at 1214 n.3. But no one should read
Gerber as watering down the traditional requirements for an injunction or a declaration in the
Rule 23 context. For one thing, the relevant discussion in Gerber dealt with Article III standing,
not the criteria for class certification. And at any rate, no one is arguing that injunctive relief can
never serve as a prelude to a claim for money damages—but in such a case, a party still must
meet all the traditional requirements for injunctive relief. See, e.g., Fortner v. Thomas, 983 F.2d
1024, 1031 (11th Cir. 1993). That includes the requirement that a plaintiff seeking an injunction
must demonstrate a risk of future harm. And where a party is unable to meet those requirements,
injunctive relief is inappropriate, regardless of whether it is sought for its own sake or because it
might pave the way for a damages claim in subsequent litigation.
                                                  17
             Case: 17-13003      Date Filed: 09/12/2019    Page: 18 of 21



Rule 23(b)(3)’s strictures, but in the end it fails because an injunction is an
inappropriate remedy for the class as certified. Cf. Nat’l Endowment for the Arts v.

Finley, 524 U.S. 569, 590 (1998) (Scalia, J., concurring in the judgment) (“The
operation was a success, but the patient died.”).
REVERSED AND REMANDED.




                                           18
             Case: 17-13003    Date Filed: 09/12/2019    Page: 19 of 21


JORDAN, Circuit Judge, concurring in the judgment.

      I agree that we should reverse the order certifying a class under Rule 23(b)(2),

but would do so on a different and more narrow ground. I therefore concur only in

the judgment.

      In Robbins v. Garrison Property & Casualty Ins. Co., 809 F.3d 583, 587–88

(11th Cir. 2015), we interpreted Fla. Stat. § 627.736 and held that an insurer is

required to pay more than $2,500 in PIP benefits only when a listed medical provider

has determined that the injured person had an emergency medical condition (an

“EMC”). Since then, two Florida appellate courts have come to the same conclusion.

See Progressive American Ins. Co. v. Garrido, 211 So. 3d 1086, 1093 (Fla. Dist. Ct.

App. 2017); Medical Ctr. of Palm Beaches v. USAA Cas. Ins. Co., 202 So. 3d 88, 92

(Fla. Dist. Ct. App. 2016). So, if there is no positive EMC determination, the PIP

payments to an injured person (or a provider who has obtained an assignment of

benefits from such a person) are capped at $2,500. An insurer who pays only $2,500

in PIP benefits in the absence of a positive EMC determination—no matter its

reasons for doing so—is not violating the statute and therefore not causing harm to

injured persons or their medical providers.

      Although the plaintiffs here seek a declaration (with injunctive relief to

follow) that certain insurers are violating the statute by having non-treating health

care providers issue negative EMC determinations, the Rule 23(b)(2) class certified


                                         19
               Case: 17-13003    Date Filed: 09/12/2019   Page: 20 of 21


by the district court is fatally overinclusive. As the insurers persuasively argue, see

Br. for Appellants at 25–27, the class as defined includes medical providers who

have rendered services to injured persons in the absence of a positive EMC

determination. Under Robbins, those providers have not suffered any harm due to

the insurers’ limitation of PIP benefits to $2,500—whether or not the insurers have

improperly obtained negative EMC determinations—and do not have a basis for

seeking declaratory or injunctive relief. That means that the class as certified cannot

stand.

         The Supreme Court has not definitively told us whether the inclusion of class

members who have not suffered the same harm as the named class representatives

(or any harm at all) is an Article III problem or a Rule 23 problem. See Tyson Foods

v. Bouaphekeo, 136 S. Ct. 1036, 1050 (2016) (recognizing that the issue is of “great

importance” but declining to address it because the petitioner abandoned it); Gratz

v. Bollinger, 539 U.S. 244, 263–64 & n.15 (2003) (identifying but not deciding the

issue while noting “tension” in prior Supreme Court cases). But regardless of the

appropriate analytical lens, it is a problem. To avoid a constitutional Article III

ruling, I would approach the issue under Rule 23 and hold that the class as defined

should be decertified. See, e.g., William B. Rubenstein et al., 1 Newberg on Class

Actions § 2.3 (5th ed. 2019 Supp.) (“Most courts concerned about the standing of

absent class members are in fact concerned about whether the class is properly


                                           20
             Case: 17-13003     Date Filed: 09/12/2019   Page: 21 of 21


defined, as the issue tends to arise in the context of class certification, not

jurisdiction. In this sense, the problem of un-injured absent class members is a

problem of Rule 23, not of Article III.”); Avritt v. Reliastar Life Ins. Co., 615 F.3d
1023, 1034 (8th Cir. 2010) (“A class must be defined in such a way that anyone

within it would have standing.”).




                                         21